OFFICE   OF THE   A?7ORNEY      GENERAL   OF TEXAS




Sm Hoarton State   Terohwr      Colloga
auntrvlllo, Tour

Dear 3lrr1
                             Oplnloa So. O-4661




                                                                .




                          iat    the fO11OWh6   8rrn8~OtiOa8l

                        en the 0011ego
??u fiOU8bOlIstat0 TaoohOr8 COllO&a, Pap                     2



                no
                fb~b~llo"
                         tort&r          ob~i&atiOn8 01 Shr part
                                          or th eltOto wouldk      ir
                                                                      of
                                                                                        I
                                 .
                     “2. Oaa thr roll*@ bgrlly pur-
                ohare pleDI ati WrrOhat$8 00 libia-
                8trllMRt  plan with the Urtdorrtrodln(l
                t&t the oath0 pUreha        prior rwld be
                paid frar thr fodorrl (rotornsont   for
                operatin& thr rohool?
                0                    .
                     .   .   .   .


                The "M Bouotoo?&to Teoohen ce11ruo1s not                        lo-
oorporrtad er 8 OOTpO~8tO body in thr 8euae of being gatmxn.6
b y l  ehartrr filed with the %ontorr     of Ytato. Cn thr othor                        .
bend, ll la rn rgrno or the %str and it rtoromod by lmglr-
lrtln IOI. (Coo ReTsoy, et rl. t. %laae, ZU ?r Y. (2d)
7l3, rhor'clnit VII bola that thr Rorrd or Ra&rntoof the
Unftorolty or Tbxer mm tha hoed of a dr?rrtmnt or the Ttoto                             .
 tiPO?ltMA$.) Tho Board of h&OAtA of tha -tit.Toabhora Col-
 hwi8     8 bO6J OOl-pOrat@:A t&A BOA80 thst it 18 88pOWOnd t0
 Wquiro   prO&wty   tinder the OOcditlOC8 cbt Out in thr 8trtUte8.
 se k1i.W    that  thi8 qCo8tiOflor ahethtr the OOlle(E 18 a
 bo6yoorporotr or not ta ankod ia oocceotion     with the two
 qaootlonr thrt   Sollou it--rhothe? it 08n tekb titleto no1
 Or poroonal proprrtf,     ad whether it OIA take and hand& be-
.qM8tO Or &it8 t0 it.
                 The Rorrd ot ?egwItr of the Ftste ?oaohero 0ollagoa
                        authorlrrd TV ooaatruet rnd lqP1p bulla-,
                       I),8Bd aoqub. land for tha Uaa aB& kB.th
                       @hera oolle     t.rtlale2647, Revioed Clvll
                          isrtioler*
                                   647~ ~ornoa’s mnotrtod clru
                       t 18 rutborlkdio oonrtMot or arQo1l-ethrough
ha40 o~‘loanr to bo obtained fr6m th8 tf8itOd I;tOtW %TUT150nt
Or MO of it8 lg SAOiO8or ira0 aat OttLOt IOU?00 tb0 buil4lnm
irsorlbrd iB ArtiOh ii&>O,pI1pO11'8
                                 ~IiOt~t~d citll%atQt*l,
~44 plrdga the r*T*APe8 or reld bulldingr                        to  t4r pq8aot ef
bado     er AOtB8 i8sWb                   to? tb   004tFUOtiOA     Or rOcjUi8lttOO Of
 @aoh m1d1l&48.                   F .0llro Ar$lrl* agog8 Ternon's hnaot~ted
 OlTll   ~trtot.0,               prorl~in# for t&o .lwtba  mad rquipauntor
 kaltorlrr,   oottrgw, ra4 8tediU8$, •~4 the plod&~   oi the
       08 therofro8 tot tho D(I at thoroor. To th elsto a t
                 s authotioa, rherder., tk. hrd   Of ROeEt8
                                                                                             _...
                                                                                                    333

  em nowtoo .7to8e Toaebro COllOP, kg0 3


  ~7 rrquln tit18both to roe1 propart? m4 porusal.ty
                                                   to?
  ammo. and kBOti$,o? tha SW 8OWtOB 8t@tiToarhoro-1.
     .
                    10 A0 @AOYd lm 8U*hO?idngthr rollo~ or
             ‘fhlh*rc
  th e                   to loeept 8lrto. Xonw, we mot hold
     B o a r odfR o g o ntr
  thc$    no raols         genorol   atNwrlt         rrloko.     Xn the    ohm   of   Fort
  Yertk Corrlry Club 1. fihoppr
                              ri                      125 ax. 339 6) 8. II. (2%)
  660,    Justlo,          Crl00spootlng       fa;    the Srproxa but loldr
               *All mbllo offloe oad etiloo~ are oxw-
          tUYO8 Of hT. 'Ptt, powto and httieo o? pabllr
          o??larrr are dofin   end llmlto6 br low. 31 k-
          :ng %e?lnrd and lialt.4 bq low, n man tbm rot
          o? 8 publio oriloor muat be lspno8lr aathorln6
          by law, or implied fboro?ros. 22 R.U.L., 9. 555,
          I 114.           . . .*
                    .btialo 259)                  arlthorlmo
                                         Ttorisod CiTif %OtUtbl,
  6onrtionr         ador       roaditfonsthbrsla
                                     spr8l?i@d iOf tbo prpooe
  of rrtrbllabl~ 8 prof~s~orohlp  or soholrrshlp la the hl-
  rorrlt~or '?8SS8 or my or its brenohoo. The da!lrtlonoi
  trxdrl:nquont la& to tha Boardoi %60nB@ Of tbr Ud~.r-
  Oltr or ~0x88 le ruthorlrrb by mlolo 25950, VCUZI*S AZIJHB.
  ktr4 Cl*11 Strtutoo, under orrtaia ron4Itl3ar.  The 64tird
  ot ClMOtOY8 o? the Agrtoultorr~ mnl '&oh8nloal Cotleg, 18
  r*thsrlaed to rooeptgirts,dWirtiolr8 OI oontrlbUtllm8 of
  1~4 euiteble for fonstzr ~urpoooo~Axtlolr2613r2, Yor-
  Ma's Aitaotrt*d ClTll ~"ta~uko. fn OtherFt%8, 8hoso otrt-
  Uteb r9*oltlr~ll~ authorlu tltolOOODt&!l60 O? Eooattozu.
               Seotlon6 of Artlolo 26C3, providing for thr aen-
   rtrtlotion  of bulldlnp lBa the ple66k% O? rWODUI8 thOM-
   f?M,    rrrdr a8 ?olloror

t&i’,     "iko. 6. Prod&o6 ruthor that rarh a? 0014
,~I          (in thlr iBLlbWll0,8h0 8Or?d Of Re(rnt8 Of
          bwrdr
1.  the stat8   trrohoro  Collr~oo~ is brrabr   lathorlud
;:;
*x, to roqalro            or br ~obo8.     O'atOf id8 db-
_f'
,.  aitoa bf 91          8hr m?ODUO8 88 heMiR proridti
    oaeh trooto oi la&, titheat root to the !%8te ot
          hxao as amr k neorour~                      as MlJl~      rltam rod
             U&d8 fO? tb ln&i#                       O? 8Wb    bUilaiW.*
           ~areothhrh~orlinnrtioa
          f=                                         aad   rrpherir OU?I).
.f
I’
s8mxouaCoaetrta Tea6harr aellego,Pap b


          The ro~~ala~ khln4 the nqulro~nta
a lo lu th o r lt~
               r o ra h l
                        a00.p ta
                               o rD.0  1 8
                                    r 88  lr r lly
Bar dtB8 an dta a ootU~loa8 rhPoh nqrtre deWlo&
                                                 B OO&
lUpO?VlOlO& A0 riw goor 00 8oepllootlon88lgh8 rtloo aloh
uoal4 lntarton   *itlr the 8tfo8tho    MDogwua$
                                                              ot lodrla-


                                                          oi tho eoll8@0,




          TM grebLrmof nLiy       8 gltt to tho 9.u Eousten
f%ata Teaohwr COllOfl tar k BOlV8dby Mk1n6 thr #fr to
th eSt& oo fTo u rfo rthe a eli
                             lind benrflt of oold lollogo.
lb Loglolotun ur br nrolntloa loaop0 tho gIf% Xt It
bo8,   th.8 tho oolla@ will rrO*lt@ tha uw *ad bonotl$ of
- & ii)
      iD l~OOtiWOWith
                 O th.t.l’M               Of8Uie.
          wo noI turn te yeuP oasturotodqPootl4a8. xa
Quo8tloa 10. a, m   r8k tiethor tho oollop 8ol borrow IbDor
for the p~pooo or oporrtlAl# I$8 Cl?11 PllOO Trrlalag Pm-
(PI8Bad &wehrola6 p1~D.880 k ur.4 la Oh0 program. To9
pa:' that #omollb~woa1a    k npoll     thla 0 prr lrcm
       id by the ?oeon~ aT8rn8o8t,5 t thr Ian.8 woof4
bo pur up as oooarltr,but thot 100farther obl 8@tlm oa
the part of thr 00110~ or mat* wool4 be Lncptnl.
          1% la our 0plaloDthat tho 6m          Aouatoafwtr, Torrb
ora Collorp mat Dot borrow money for a*         purpo0e0 watloIle$.
          Ia tho t1rot plow     th*n    18 00    ltattltory      luthorlt~
tar the aollrge ltoolt $0 ulatola rook 0 rogro8. Ia !%o-
8loa) of ml010 16b7LI io ~14s “Sal6 go.ta OJLrllnot
o h e D6
       lD$
        04eprrtaantot lnnrt?urUompiorldodbl low,on4
a0 rlrp~tmr8~ rhail k   ertrbUr&od     for the rrpport or rhkk
~mlrlon bra aot bran 88&r by tka Legla1otur.r" P~orloloa
h8a ~0) been mad. b the LodoLotwo for thlo roau.    It
rollon U88 the eof1*&o 88r rot pit?ehroo8lrQ11
                                             owI*
                                                                                         I
                                                                                   335

88U ~OUBtO~     !%OtO ~080&?8        OdlO#O,    ?88. 5



               rrt10108 26030 aDd 29098 ~OtDO1)'B&UiOtBtO~ airi
f!tB~UtOB~ gz0ddO         ?O? $ha WUOtrUO 1 iOn
lD4 the plod(liY or oh. roveawo   or Bueh
DOJMnt thOlyOt. bWWO?,      18 18 OWF OpiniOO                  thrt    th0 plu,
8bOBO   #i-t8
        Of       01 drplOlb80 &OB                not lOU       Wlthb     the t.N
OflM h l?t~O~O8.
          NO   WBt 80881W of the kglolotw      pr880~ EOU8t.
Bill lb7 mhloh lUthO?~~O8 th. boor4 of Dlrrotoro of the A&r10
odt\y#l  and tf.BhaUiralCOflo@ t0 8Oqain   ID airport ld
                                      hf., R. B., Ch. 61
                                  fOM%OD 8 &lBOtOt& citii
                                          ~ndi#OtiV. tkrt 8 Oil%.
~.& i8lOti;O
        lUtbOTit~             iO -QUiX’d.   Th. WOr@DO~ 0 r lUOO Of
t&O 008 rrd8       iE put 00 ?OllOWol
             "80o. ).     PhO ?OOt thOt 08th iMtitUtiOIl 18                              c
        illtUmt   D-6     Of thO           to lrqohe on&                                 I-
                                                                                         I
        o p o r a *a
                  to llrport in             titb l~OOBEOW
        km              lnd thO88 0OBtW~ht.d lId t0 DW-
                84 Ug h t
        nit 1to:mon l?t*otltrooa9erotloai~1t&uMrtlord
                  P r O& r M OWOtU       lII N?@nOt        . , .-
                    l
        htOD#
        (XmphPOiB     uppl~oll.
               Than lo no ruthorltrfor the ?)u HourtonTtotr
T~oahora Colla@      to purohmo or opnto   on airportO? rl*
)11MB. It ro116w the              uia oollego Roy        aot      borrw Rnaoy
to ~Ur Oh r B
            ltip1OUO8.
              O
          It w ohould ho14 that the boll.@ aala pwrbow
the   pbmoa the quartlo ro8U than lrlro 08 to uk~otbr the
r0O0 ~014 &h0 lonOg0   br the Worn1 *morwnt     road k
Stat. mn.p ,  o na lf 06, rhotha the lOllogr OOul4 UOO 0U.h
moao~o, rltbofat~ogirlotlto appro tlatloa, tor thb purohooo
** p10n.0. I8 oar 09i~lon Il.. 0, %94 the ?ol1odrk#-0 ltlltod:

               918 will be notoa      that     Ut1.10 265U pmvl6r0
        that   tho bfm1-4 ‘my     rotoln coatrol~ ol lOoal Or lB-
        ltltutlonol funda, bat aal& lrtlolo door Rot dro
        lxprraa luthorltyto tha bOoti Of n6OQtB to pltiw
        10081 tprda uhlah Y   k Wd~abl.    i8 tha fit8?*.
        Ehbn all of       the **etioao of Aztltie 26JU ore mm-
        atrue4 teapthor, mo ballan        tht  lt 10 ltidonttha8
        the latontloa of tho I.Ol;idBtPn 8O8 tU Ui- tb
        lOa   bOOrdBW’Ol~th*ri&t      86k 8.p ltdl-8l

                      \
SU   EOOOtO5    fbt.    ~OOhO~B    OOklOp,     POW     6



      *Pada    in l i0001     d0pobitwr,     lart00a   Or mq0biDg
      that t&y bo trmoaltto4 to *ho Ftoto Troowry,
      w4 that than UOB DO i5tO5tbD to 0ooi.r DO 8OoL
      bOUd0 th8 pMI     t0 j?lOd@ OUOh 10001 ?UtdB 88
      mig h l
            to o uma lo to
                        la #a ruturn.   ?no pourt to
      plod@ DUO& ?UA&O 10 M bOliOV0, OaO uhloh the
      BOUd Of !?O(&OUtBWO d d Dot hrro lE thr lb B OM ~
      of lxprrrr l~glofotlto authority.   Xt in nil   aat-
      tl.4 that ‘pablia ottlooro aad ~arrrnaocrtal
                                                 rnl
      .Ibbl8trOtl+O   boordo ~OWSO  ally ottoh-or8
      lB'O?o lzpro88l~ oaItorrdJ upon tkm b7 low er
      la 5808088rl.l~ lag1104 t?w thr ~Orrra omtorra4.*
      34 ?@X. tirt8. b&o.-

          In rlow or OPT Loldln~ thtb qwotloa               la not   kron
w, a Da w#lzp r 4 u no o p lnlo n
                                thuaoa.

              sh a tw   hW0    0416 Vi8h TWPOO8 80YOU?fiT88 ~~08.
tb ll
    lip~~108 lq UOllt
                   80 fa           D?lfbOOod. tt tOllOV8 t&88 fo U
rrrond quertlon ia rnruer*d 10 tb* a*gatln.




                                                                            I.